DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 24 March 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, foreign document citation no. 4 has not been considered.

Specification
The abstract of the disclosure is objected to because it is not a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 31 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 31 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the scope of the claimed invention is rendered indefinite by the recitation of “a third cutting drum” because none of the antecedent claims positively recites a second cutting drum.
	Regarding claim 30, the scope of the claimed invention is rendered indefinite by the recitation “in any of the preceding claims.”  Specifically, there are no preceding claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-20, 22-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chagnot et al. (US Patent Application Publication No. 2009/0165338 A1) in view of Posch (EP 0922811 A2).
Regarding claim 17, Chagnot et al. ‘338 shows a boring machine for producing a trench in the ground, comprising:
a chassis (14) that extends in a longitudinal direction, said chassis having a lower end, the machine including a boring device (12) mounted at the lower end of the chassis, the boring device including:
 a first boring member which is rotary about a first axis of rotation; and
 a second boring member which is rotary about a second axis of rotation.
Regarding claim 17, Chagnot et al. ‘338 fails to teach the first axis of rotation inclined with respect to the second axis of rotation.  Posch ’811, as best illustrated in Figs. 5 and 6, shows a boring machine comprising first and second boring members (9, 10) that rotate about first and second axes of rotation (RA), respectively; wherein the first axis of rotation is inclined with respect to the second axis of rotation.  It would have been obvious for one having ordinary skill 
Regarding claim 18, Chagnot fails to teach at least the first boring member having a truncated cone shape.  Posch shows both the first and second boring members having truncated cone shapes.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of at least the first boring member of Chagnot such that it would have included a truncated cone shape as suggested by Posch.  The motivation for making the modification would have been to produce a bore having at least one tapered or wedge-shaped side.
Regarding claim 19, in the combination of Chagnot and Posch, Posch shows the first boring member including at least one cutting drum of truncated cone shape that is rotary about the first axis of rotation (Fig. 1).  
Regarding claim 20, in the combination of Chagnot and Posch, Posch shows the cone angle of the first cutting drum as substantially equal to the angle of inclination between the first and second axes of rotation (Fig. 1).  
Regarding claim 22, neither Chagnot nor Posch teaches the first boring member including a second cutting drum.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first boring member of the prior art machine such that it would have included a second cutting drum of truncated cone shape, rotary about the first axis of rotation, since it has been held that constructing a formerly Nerwin v. Erlichman, 168 USPQ 177, 179.  In this instance, the motivation for making the modification would have been ease of repair or replacement should damage occur.
Regarding claim 23, in the combination of Chagnot and Posch, Chagnot discloses the boring device including a first motor arranged in the first and second cutting drums in order to drive rotationally the first boring member about the first axis of rotation (Abstract).  
Regarding claim 24, in the combination of Chagnot and Posch, the second boring member has a truncated cone shape.  
Regarding claim 25, in the combination of Chagnot and Posch, both Chagnot and Posch teach a first cutting drum identical to a third cutting drum.
Regarding claim 26, neither Chagnot nor Posch teaches a second cutting drum and a fourth cutting drum.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second boring members of the prior art machine such that they would have included identical second and fourth cutting drums, respectively, and rotary about the first and second axes of rotation, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  In this instance, the motivation would have been ease of repair or replacement should damage occur.
Regarding claim 27, in the combination of Chagnot and Posch, Chagnot discloses the boring device including a second motor arranged in the third and fourth cutting drums in order to rotationally drive the second boring member about the first axis of rotation (Abstract).  
.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
23 October 2021